DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2022 has been entered.

This Office action is in response to Applicant’s amendment filed May 26, 2022.  Applicant has amended claims 1 and 10-11.  Currently, claims 1 and 3-20 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office actions, Paper Nos. 20200624, 20201124, 20210622 and 20211121.

The rejection of claims 1 and 3-20 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vandermeulen et al, US 2010/0167975, is maintained for the reasons of record.

The rejection of claims 1 and 3-20 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Backer et al, US 2017/0298299, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1, 3-5 and 10-20 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Creamer et al, US 2010/0234264, is withdrawn in view of applicant’s amendments and remarks.

Response to Arguments
Applicant's arguments filed May 26, 2022 have been fully considered but they are not persuasive.
Applicant continues to argue that Vandermeulen et al, US 2010/0167975, does not teach or suggest in general a terpolymer containing about 70-85% by weight of acrylic acid in combination with about 10-20% by weight of maleic acid or about 10-20% by weight of itaconic acid, and about 1-10% by weight of amps, vinyl sulfonic acid, styrene sulfonic acid, allyl sulfonic acid or methallyl sulfonic acid, as required by applicant in the instant claims.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that Vandermeulen et al clearly discloses a copolymer obtainable by polymerizing 80% by weight of one or more monoethylenically unsaturated monocarboxylic acids, such as acrylic acid (see abstract and paragraphs 11-13 and 31), 5-60% by weight of one or more monoethylenically unsaturated dicarboxylic acids, such as maleic acid and itaconic acid (see paragraphs 14 and 38), and 1-50% by weight of one or more sulfo-containing, ethylenically unsaturated monomers, such as 2-acrylamido-2-methyl-1-propane sulfonic acid, allyl sulfonic acid, methallyl sulfonic acid, styrene sulfonic acid and vinyl sulfonic acid (see paragraphs 11-15 and 50-51), per the requirements of the instant invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
June 7, 2022